UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                7/8/21
BRONX CONSERVATORY OF MUSIC, INC.,
               Plaintiff,                               21-CV-1732 (AT) (BCM)
       -against-
                                                        ORDER
PHILLIP KWOKA AND THE BRONX
SCHOOL FOR MUSIC, INC.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       On May 25, 2021, defendants Philip Kwoka and the Bronx School for Music, Inc. (Bronx

School) filed an answer and counterclaim (Ans.) (Dkt. No. 26), under seal, without

contemporaneously filing a letter-motion requesting a sealing order as required by § IV(A)(ii) of

Judge Torres's Individual Practices and § 3 of my Individual Practices. By Order dated May 26,

2021 (Dkt. No. 28), I directed defendants to file a letter-motion requesting a sealing order or, in

the alternative, to re-file their pleading on the public docket. On June 15, 2021, plaintiff Bronx

Conservatory of Music, Inc. (Bronx Conservatory) filed a letter-motion (Pl. Ltr.) (Dkt. No. 30) in

which it explained that the sealed filing was done at its request and sought leave to file a redacted

version of its opponents' answer and counterclaim while maintaining the unredacted version

under seal. Together with its letter-motion, plaintiff re-filed the answer and counterclaim in two

versions: (i) with the full text visible but highlighted to show the proposed redactions (Dkt. No.

31, filed under seal); and (ii) in the redacted form that plaintiff proposes (Dkt. No. 33, filed in

public view). For the reasons that follow, the motion will be denied.

                                           Background

       In its complaint (Compl.) (Dkt. No. 1), Bronx Conservatory, a music school, alleges that

Kwoka, its former Executive Director, took confidential information with him (on a Bronx

Conservatory laptop) when he left his employment in 2020, and thereafter used that information
to establish a competing music school – Bronx School – and to lure away both students and

faculty from Bronx Conservatory. Plaintiff asserts claims against both defendants for

misappropriation of trade secrets, copyright infringement, unfair competition, conversion, and

unjust enrichment, and against Kwoka for breach of fiduciary duty. Compl. ¶¶ 26-62.

       In their responsive pleading, defendants deny the material allegations of the complaint,

interpose numerous affirmative defenses, and assert five counterclaims: for a declaratory

judgment that plaintiff's copyrights are invalid; for a declaratory judgment of non-infringement

of copyright; for a declaratory judgment of non-infringement of trade secrets; for "sexual

harassment of Philip Kwoka"; and for violations of the Fair Labor Standards Act. Ans. ¶¶ 10-56.

It is the fourth counterclaim, for sexual harassment, that plaintiff proposes to redact almost in its

entirety – including, apparently, its caption, quoted in the preceding sentence. 1 Plaintiff argues

that the material allegations comprising that sexual harassment counterclaim should be hidden

from public view because they are "scandalous and unsupported," because plaintiff believes the

counterclaim was asserted "without legitimate purpose, and solely for its in terrorem effect" and

because it is "unrelated to the case-in-chief" and thus this Court is "not likely to have pendent

jurisdiction." Pl. Ltr. at 3-4. Although defendants apparently told plaintiff that they would oppose

the motion to seal, id. at 2, they have not done so.

       On June 15, 2021 – the same day it filed its letter-motion seeking leave to seal the

unredacted version of the answer and counterclaims – plaintiff replied to the counterclaims

(Reply) (Dkt. Nos. 29, 32), denying all of defendants' material allegations and asserting, as one

of its affirmative defenses, that this Court lacks jurisdiction over the fourth and fifth




1
  The title is not highlighted for redaction in the version filed at Dkt. No. 31 but is completely
blacked out in the redacted version filed at Dkt. No. 33.

                                                  2
counterclaims. Reply ¶ 58. However, plaintiff has not made any jurisdictional (or other) motion

to dismiss the fourth counterclaim.

                                            Analysis

       Under Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006), and

its progeny, I must engage in a three-step analysis of plaintiff's request. First, I must determine

whether the document at issue is a "judicial document," as to which both a common-law and a

constitutional presumption of public access applies. Lugosch, 435 F.3d at 119. "In order to be

designated a judicial document, 'the item filed must be relevant to the performance of the judicial

function and useful in the judicial process.'" Id. (quoting United States v. Amodeo, 44 F.3d 141,

145 (2d Cir. 1995)). The parties' pleadings, including answers and counterclaims, are

unquestionably judicial documents. Bernstein v. Bernstein Litowitz Berger & Grossmann LLP,

814 F.3d 132, 139 (2d Cir. 2016); Cavender v. United States Merch. Marine Acad., 2020 WL

3304538, at *2 (E.D.N.Y. June 18, 2020); Morgan Art Found. Ltd. v. McKenzie, 2020 WL

1130699, at *2 (S.D.N.Y. Mar. 6, 2020); Accent Delight Int'l Ltd. v. Sotheby's, 394 F. Supp. 3d

399, 416 (S.D.N.Y. 2019); Guzik v. Albright, 2018 WL 6011612, at *1 (S.D.N.Y. Nov. 16,

2018); Under Seal v. Under Seal, 273 F. Supp. 3d 460, 469 (S.D.N.Y. 2017).

       Since the challenged document is a "judicial document," I must next determine how

much weight to assign to the presumption of access. See Lugosch, 435 F.3d at 119. "[T]he

weight to be given the presumption of access must be governed by the role of the material at

issue in the exercise of Article III judicial power and the resultant value of such information to

those monitoring the federal courts. Generally, the information will fall somewhere on a

continuum from matters that directly affect an adjudication to matters that come within a court's

purview solely to insure their irrelevance." Id. (quoting United States v. Amodeo, 71 F.3d 1044,

1048 (2d Cir. 1995)). The weight of the presumption is "heavy," Under Seal, 273 F. Supp. 3d at

                                                3
470, when a party seeks to seal a pleading, which is a "core" judicial document. Morgan Art

Found. Ltd., 2020 WL 1130699, at *2 (denying counterclaim defendants' motion to seal

unredacted version of claims brought by artist's estate accusing them of defrauding elderly and

vulnerable artist). Moreover, in this case the allegations sought to be redacted are neither

peripheral nor tangential to the fourth counterclaim but, rather, lie at its "very heart," Accent

Delight Int'l, 394 F. Supp. 3d at 417 (quoting Under Seal, 273 F. Supp. 3d at 472), such that

permitting only the redacted version to remain unsealed would keep the public wholly in the dark

as to the nature of a claim that has been asserted by Kwoka, denied by Bronx Conservatory, and

is now pending before this Court for resolution. "In such situations, the public cannot 'have

confidence in the [Court's] administration of justice' without being able to see the specific

allegations underlying the case." Id. (quoting Bernstein, 814 F.3d at 139) (denying Sotheby's

motion to seal unredacted version of complaint accusing Sotheby of aiding and abetting fraud by

a non-party art dealer where the redactions concealed plaintiff's key allegations concerning the

allegedly fraudulent transactions facilitated by Sotheby's).

       Finally, I must determine whether the party seeking to keep the judicial document under

seal – here, Bronx Conservatory – has met its burden of demonstrating "countervailing factors,"

"competing considerations," or "higher values," Lugosch, 435 F.3d at 120, 124, sufficient to

overcome the presumption of access. Neither "conclusory assertion[s]" of harm nor "[b]road and

general findings by the trial court" will suffice. In re N.Y. Times Co., 828 F.2d 110, 116 (2d Cir.

1987). Rather, a judicial document may be sealed only if "specific, on the record findings are

made demonstrating that closure is essential to preserve higher values and is narrowly tailored to

serve that interest." Lugosch, 435 F.3d at 120 (quoting In re N.Y. Times Co., 828 F.2d at 116). I

cannot make those findings here.




                                                 4
            Bronx Conservatory does not cite (and this Court has not found) any case, in this

jurisdiction or elsewhere, in which an employer accused of sexual harassment has succeeded in

sealing the pleading containing that accusation on any of the grounds asserted here. To the

contrary: it is well-settled that "[g]eneralized concern[s] of adverse publicity" and reputational

injury – the only potential harms articulated in plaintiff's letter-motion – cannot justify an order

sealing a core judicial document. Bernsten v. O'Reilly, 307 F. Supp. 3d 161, 169 (S.D.N.Y. 2018)

(quoting Prescient Acquisition Grp., Inc. v. MJ Pub. Tr., 487 F. Supp. 2d 374, 375 (S.D.N.Y.

2007)) (denying defendant's motion to seal confidential agreements to settle prior sexual

harassment claims made against him); see also Doe v. City of New York, 2019 WL 4392533, at

*2 (S.D.N.Y. Sept. 13, 2019) (denying motion by defendants in sexual assault case to seal

summary judgment materials detailing unadjudicated allegations concerning prior assaults by

defendant Porter). As the Court of Appeals explained in Lugosch, "[T]he natural desire of parties

to shield prejudicial information contained in judicial records . . . cannot be accommodated by

courts without seriously undermining the tradition of an open judicial system." 435 F.3d at 123

n.5 (quoting Brown & Williamson Tobacco v. FTC, 710 F.2d 1165, 1180 (6th Cir. 1983)). Thus,

"the courts generally reject negative publicity 'as a basis for overcoming the strong presumption

of public access to [the allegedly prejudicial] items.'" Julian v. Metro. Life Ins. Co., 2020 WL

5913739, at *4 (S.D.N.Y. Oct. 6, 2020) (quoting Centauri Shipping Ltd. v. W. Bulk Carriers KS,

528 F. Supp. 2d 197, 205 (S.D.N.Y. 2007)); Under Seal, 273 F. Supp. 3d at 471 (collecting

cases). 2


2
  By the same token, the fact that the unredacted counterclaim could embarrass or harm the
reputation of the individual Bronx Conservatory executive who allegedly perpetrated the
harassment (presently a non-party, but identified by name in the counterclaim) is an insufficient
reason to seal a core judicial document. See, e.g., Oliver v. New York State Police, 2020 WL
1227141, at *4 (N.D.N.Y. Mar. 13, 2020) (denying motion to seal, inter alia, documents
describing "Plaintiff's complaint that an investigator with whom she worked had sexually
harassed her"); Lytle v. JPMorgan Chase, 810 F. Supp. 2d 616, 624 (S.D.N.Y. 2011) (denying
                                                 5
       Similarly, plaintiff's assertion that Kwoka's allegations are false cannot justify an order

sealing those allegations. Whether they are true or false is precisely the question that the parties

have placed before this Court. Thus, it has long been understood that "[t]he question of public

access to the contested documents is . . . completely separate from the merits of the underlying

action." Lugosch, 435 F.3d at 119; see also Bernstein, 814 F.3d at 140 (2d Cir. 2016) ("[T]he

fact of filing a [counterclaim], whatever its veracity, is a significant matter of record.").

       Finally, plaintiff's assertion that this Court lacks "pendent" (supplemental) jurisdiction

over the fourth counterclaim is misplaced. 3 Moreover, plaintiff's reliance on the "jurisdictional

infirmity" of the fourth counterclaim as a basis for sealing it, Pl. Ltr. at 30, is self-defeating. As

noted above, plaintiff has not made any motion to dismiss that counterclaim on jurisdictional

grounds. Should it do so, this Court would be required to analyze the allegations made in the

challenged pleading to determine the motion. This, in turn, would render the pleading a judicial

document subject to a strong presumption of public access. See, e.g., Caxton Int'l Ltd. v. Rsrv.

Int'l Liquidity Fund, Ltd., 2009 WL 2365246, at *3 (S.D.N.Y. July 30, 2009) (denying in



motion to redact, from internal investigatory documents, "the names of the individuals whose
conduct JPMC investigated in response to Lytle's complaints regarding alleged harassment and
discrimination"); Ottati v. City of Amsterdam, 2010 WL 11570492, at *1 (N.D.N.Y. Jan. 25,
2010) (granting motion, made after the filing of summary judgment motions in a sex
discrimination case, to unseal, inter alia, the defendant's internal investigatory report into
plaintiff's allegations).
3
  The Court's supplemental jurisdiction is limited to "claims that are so related to claims in the
action within [the Court's] original jurisdiction that they form part of the same case or
controversy under Article III of the United States Constitution." 28 U.S.C. § 1367. Whether
Kwoka's sexual harassment counterclaim meets this standard may be debatable. However,
Kwoka brought that counterclaim pursuant to, inter alia, Title VII of the Civil Rights Act of
1964, 42 U.S.C. §§ 2000e, et. seq. Ans. ¶ 41. Title VII claims come within the Court's original
jurisdiction, see 28 U.S.C. § 1331, rendering a supplemental jurisdiction analysis unnecessary.
Cf. Absolute Activist Master Value Fund, Ltd. v. Ewing, 2014 WL 3600409, at *2 (S.D.N.Y. July
11, 2014) (engaging in supplemental jurisdiction analysis because "all of Ewing's Counterclaims
lack independent bases for federal question or diversity jurisdiction").


                                                   6
substantial part motion to seal "remand motion papers" because they "themselves are of

consequence to this Court's adjudication of whether it has subject matter jurisdiction"). Likewise,

plaintiff's assumption that the fourth counterclaim could remain sealed if it made and won a

motion to dismiss that counterclaim, Pl. Ltr. at 4-5, is mistaken. "[T]he Second Circuit has

rejected the contention that the presumption of access is dependent upon the disposition of the

underlying motion." Under Seal, 273 F. Supp. 3d at 470 (citing Lugosch, 435 F.3d at 121-22).

                                           Conclusion

       Plaintiff's sealing motion (Dkt. No. 30) is DENIED. Defendants' unredacted answer and

counterclaims (Dkt. No. 26) will be unsealed (placed in public view on the Court's electronic

docket) one week from the date of this Order, on Thursday, July 15, 2021.

Dated: New York, New York
       July 8, 2021
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                7
